DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first input unit configured to”, “a generation unit configured to”, “a second input unit configured to”, and “a conversion unit configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minamino (US 2006/0187506) in view of Oba (US 2015/0241683).
Regarding claims 1, 9, and 10, Minamino discloses a non-transitory computer-readable medium configured to store a program that executes an image processing method, an image processing method, and an image processing apparatus comprising: 
a first input unit configured to input a first image data representing an image subjected to exhibition (see Fig. 1 and paras 41 and 43-44, an image can be created by scanning a document or receiving a digital document from an external device); 
a generation unit configured to generate an input screen image displaying selectable options corresponding to a plurality of illuminations (see Fig. 5 and paras 49-50 and 69-70, an input screen is displayed to a user with illumination options and intensity settings); 
a second input unit configured to input a user instruction selecting one of the options (see Fig. 5 and paras 72 and 74, a user selects a color adjustment mode, which is analogous to illuminations, and selects an intensity value); 
a conversion unit configured to convert, based on the selected option, the first image data to a third image data whose tone conversion characteristic is changed from a tone conversion characteristic of the image subjected to exhibition (see paras 52 and 74, image data is converted based on the color adjustment mode and intensity value set by the user).
Minamino does not disclose expressly a second image data representing an input screen image.
Oba discloses a second image data representing an input screen image (see Figs. 4-6 and paras 44, 63, 72, and 81-87, a plurality of different image thumbnails with different illumination values are displayed to a user for selection).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the image data being modified along with the setting options, as described by Oba, with the system of Minamino.
The suggestion/motivation for doing so would have been to provide a user with instant feedback of setting changes through visual inspection thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Oba with Minamino to obtain the invention as specified in claims 1, 9, and 10.

Regarding claim 2, Minamino further discloses wherein the third image data represents an image used in a case where the image subjected to exhibition is exhibited with one of the plurality of illuminations corresponding to the selected option (see para 74, after a user selects the color adjustment mode and intensity value the image data is processed for printing).  
Regarding claim 3, Minamino further discloses wherein the options correspond to intensity of illumination and include at least three options of low intensity, middle intensity and strong intensity (see Fig. 5 and paras 72 and 74, intensity levels 1-3 can be selected by a user, the intensity levels correlate to low, middle, and strong).  
Regarding claim 4, Minamino further discloses wherein the options include numeric inputting (see Figs. 5 and 11, intensity levels are numeric).  
Regarding claim 5, Minamino further discloses wherein the option is selectable between the three options and numeric inputting exclusively (see Fig. 5, an input screen is displayed to a user with illumination options and intensity settings).  
Regarding claim 6, Oba further discloses wherein the illumination is spot lighting (see paras 52-55, spot lighting from a plurality of illumination units 130, 140, and/or 150 can be utilized).  
Regarding claim 7, Minamino further discloses wherein the user instruction is to be input in the input screen (see Fig. 5 and paras 72 and 74, an input screen is displayed to a user with illumination options and intensity settings).  
Regarding claim 8, Minamino further discloses wherein a linear area of luminance of the third image data is larger than the reproduction range of the first image data (see Fig. 7 and paras 102-120, when an image is made “brighter” the linear area of luminance is made larger).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677